Willard Bartlett, J.:
The respondents are quite right in their contention that the claim of an attorney for legal services, if it involves the examination of a long account, may be sent to a referee for trial just the same as a claim in behalf of any other person. In an action by an attorney against his client, however, to recover the value of professional services on a quantum meruit, it is settled by authority that the fact that the services consist of distinct steps and proceedings which may be stated in numerous separate items does not make the attorney’s bill a long account within the meaning of the .statute which authorizes a compulsory reference. (Randall v. Sherman, 131 N. Y. 669; Spence v. Simis, 137 id. 616, 618.) The services rendered upon one retainer constitute a single cause of action. There are four such causes of action set out in the complaint herein. In regard to each the plaintiffs have itemized the work done, in their bill of particulars, but the cases cited distinctly hold that a claim is not rendered referable by reason of the fact that it is thus capable of itemization.
The order appealed from should be reversed, with costs.
All concurred, except Pratt, J., not sitting.
Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.